                    UNITED STATES DISTRICT COURT
                        DISTRICT OF DELAWARE

PATSY D. SCOTT                         :

                  Plaintiff            :   CIVIL ACTION NO. 1:17-1659

          v.                           :        (JUDGE MANNION)

ANDREW M. SAUL1                        :

                  Defendant            :

                              MEMORANDUM

     I.        INTRODUCTION

     Patsy D. Scott (“Scott”) brings this action under 42 U.S.C. §§405(g),

1383(c)(3) to review the final decision of the Commissioner of Social Security

(“Commissioner”) denying her claims for Social Security Disability Insurance

Benefits (“DIB”) and Social Security Income Benefits (“SSI”). (Doc. 2). An

Administrative Law Judge (“ALJ”) concluded that Scott is capable of

performing past relevant work and, thus, is not entitled to DIB or SSI. (Doc.

7-2, at 25-26). After review of the ALJ’s decision was denied, it became the

final decision of the Commissioner. (Doc. 7-2, at 1). Scott alleges that the

ALJ erred: (1) in finding Scott’s mental impairments were non-severe; (2) in


     1
       Andrew M. Saul was sworn in as Commissioner of Social
     Security on June 17, 2019. The court has substituted him with
     the previous defendant in this action under Federal Rule of Civil
     Procedure 25(d).
finding that Scott was able to return to her past relevant work; and (3) in

failing to apply the medical-vocational guidelines. (Doc. 11-1).

      The record in this action has been reviewed as instructed by 42 U.S.C.

§405(g) to determine whether there is substantial evidence to support the

Commissioner’s decision denying Scott’s claim for DIB and SSI under the

Social Security Act (“Act”). 42 U.S.C. §§401-433, 1381-1383f.

      For the reasons set forth herein, Scott’s motion for summary judgment

(Doc. 11) will be DENIED, the Commissioner’s cross-motion for summary

judgment (Doc. 12) will be DENIED, the Commissioner’s decision denying

DIB and SSI will be VACATED, and this matter will be REMANDED to the

Commissioner under 42 U.S.C. §405(g).



      II.   BACKGROUND

            a. Procedural History

      Scott applied for DIB on December 3, 2013, alleging disability

beginning on January 1, 2012 (Doc. 7-5, at 2-3) and applied for SSI on

December 17, 2013, alleging disability beginning on December 17, 2013

(Doc. 7-5, at 4-13). Scott’s DIB and SSI applications were both initially denied

on March 6, 2014 (Doc. 7-3, at 13-34), and were again denied on

reconsideration on September 25, 2014 (Doc. 7-3, at 37-62).


                                     -2-
     On December 10, 2014, Scott filed a request for a hearing before an

Administrative Law Judge (“ALJ”). (Doc. 7-4, 19-20). Scott was represented

by counsel at the hearing held on February 17, 2017, via video conference.

(Doc. 7-2, at 32-59). On March 24, 2017, the ALJ issued a decision denying

Scott’s claims for DIB and SSI. (Doc. 7-2, at 10-26). Scott requested review

of the ALJ’s decision by the Social Security Administration’s Appeals Council

(“Appeals Council”) on May 22, 2017. (Doc. 7-4, at 83-85). The Appeals

Council denied Scott’s request for review on September 12, 2017. (Doc. 7-

2, at 2-6). Therefore, the ALJ’s decision denying Scott DIB and SSI became

the final decision of the Commissioner. 20 C.F.R. §§404.955, 404.981; Sims

v. Apfel, 530 U.S. 103, 106-07 (2000).

     On November 15, 2017, Scott filed a complaint seeking judicial review

of the ALJ’s decision. (Doc. 2). Scott filed her motion for summary judgment

(Doc. 11) along with a brief in support (Doc. 11-1) on February 19, 2019. The

Commissioner filed her cross-motion for summary judgment (Doc. 12) with

a brief in support of her motion and in opposition of Scott’s motion (Doc. 13)

on March 21, 2019. The motions are now ripe for disposition.




                                    -3-
            b. The Administrative Hearing

       At the hearing held before an ALJ on February 17, 2017, Scott testified

along with vocational expert Brade Berger (“VE Berger”). Scott was

represented at the hearing by Attorney Vanessa Guslav. The testimony may

be summarized as follows.



                   i. Scott’s Testimony

       At the time of the hearing, Scott was 58 years old, stood 5’ 3.5” tall,

and weighed about 202 pounds. (Doc. 7-2, at 37-38). She completed college

and holds a degree in the field of accounting. (Doc. 7-2, at 39). In addition to

working as an accounting clerk, Scott has held positions at an Amazon

warehouse, her sister’s daycare, and AstraZeneca Pharmaceuticals. (Doc.

7-2, at 39-43). Scott quit her most recent job as an accounting clerk for a

funeral home because she had trouble keeping up with the job performance

expectations that she had for herself and because the job required more than

what she expected. (Doc. 7-2, at 39-40). Scott lives with her sister, who does

most of the chores around the house, and her son Patrick. (Doc. 7-2, at 50-

51).

       Scott estimates that she can walk for 10 minutes before she needs to

stop and catch her breath. (Doc. 7-2, at 44). She also believes that she can


                                     -4-
stand for 15 minutes before she needs to sit down. (Doc. 7-2, at 49). Scott

testified that her knees are horrible, and her legs and left foot hurt very bad.

(Doc. 7-2, at 45). When asked whether she can kneel, Scott said, “[n]ot that

good.” (Doc. 7-2, at 49). Scott has no difficulties sitting down. (Doc. 7-2, at

49). She estimates that she can lift or carry a maximum of 5-10 pounds. (Doc.

7-2, at 50). Scott stated that her biggest challenge, physically, is going

upstairs. (Doc. 7-2, at 50).

       Concerning her diabetes, Scott stated that her biggest challenge is

monitoring her low blood sugar. (Doc. 7-2, at 45). Scott believes that when

her blood sugar gets really low that she becomes really irritable and that she

needs to immediately eat candy or drink a sugary beverage. (Doc. 7-2, at

45). Scott testified that she can work steady at a job where she is sitting

down, but she needs breaks periodically to ensure her blood sugar level is

proper. (Doc. 7-2, at 55).

       Scott believes that her anxiety and depression are mental limitations

that prevent her from working. (Doc. 7-2, at 47). She only sleeps 3-4 hours

each night because she is always thinking about her health. (Doc. 7-2, at

48).




                                     -5-
                  ii. VE Berger’s Testimony

      The ALJ asked VE Berger a hypothetical question in which he was

asked whether an individual—the same age, vocational background, and

education as Scott, who was restricted to a sedentary exertional level and

limited to only occasional climbing, balancing, stooping, kneeling, crouching,

and crawling—could perform any of the past work done by Scott. (Doc. 7-2,

at 57). Based on the hypothetical person’s supposed abilities, VE Berger

stated that such a person would be able to perform Scott’s past job as an

accounting clerk. (Doc. 7-2, at 57).

      Then, the ALJ asked VE Berger whether the additional limitation—that

this hypothetical person was limited to only simple, routine, and repetitive

tasks with little interaction with the public or coworkers—would change his

opinion. (Doc. 7-2, at 57). With this additional limitation, VE Berger stated

that this hypothetical person would not be able to perform Scott’s past work.

(Doc. 7-2, at 57). Also, VE Berger states that Scott did not possess any

transferable skills to any other sedentary job, even at a lower skill level. (Doc.

7-2, at 57-58).

      In response to questioning from Scott’s attorney, VE Berger opined

that a person who was likely to miss four or more days of work each month

because of their conditions would be unable to perform any job. (Doc. 7-2,


                                       -6-
at 58). Also, VE Berger testified that generally, employers tolerate a

maximum of five percent of time required for breaks throughout the workday.

(Doc. 7-2, at 58).



            c. The ALJ’s Findings

      The ALJ’s decision was unfavorable to Scott. The ALJ did find that

Scott has severe impairments in the form of degenerative joint disease,

diabetes mellitus, and obesity. (Doc. 7-2, at 15). Despite these findings, the

ALJ found that Scott has the residual functional capacity (“RFC”) to perform

sedentary work as defined in 20 C.F.R. 404.1567(a) and 416.967(a) except

she “is limited to only occasional climbing, balancing, stooping, kneeling,

crouching, and crawling.” (Doc. 7-2, at 18).

      The ALJ also found that Scott “is capable of performing [her] past

relevant work as an accounting clerk.” (Doc. 7-2, at 25). Accordingly, the ALJ

found that Scott had not been disabled from her alleged onset date through

the date of his decision.




                                    -7-
      III.   LEGAL STANDARD

             a. Disability Determination Process

      The Commissioner is required to use a five-step analysis to determine

whether a claimant is disabled2. The Commissioner must consider: 1)

whether the applicant is engaged in a substantial gainful activity; 2) whether

the applicant is severely impaired; 3) whether the impairment matches or is

equal to the requirements of one of the listed impairments, whereby she

qualifies for benefits without further inquiry; 4) whether the claimant can

perform her past work; and 5) whether the claimant’s impairment together

with her age, education, and past work experiences preclude her from doing




      2
        “Disability” is defined as the “inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or
can be expected to last for a continuous period of not less than 12
months . . . .” 42 U.S.C. §423(d)(1)(A). The Social Security Act further
provides that an individual is disabled

      only if [her] physical or mental impairment or impairments are of
      such severity that [she] is not only unable to do [her] previous
      work but cannot considering [her] age, education, and work
      experience, engage in any other kind of substantial gainful work
      which exists in the national economy, regardless of whether such
      work exists in the immediate area in which [she] lives, or whether
      a specific job vacancy exists for [her], or whether [she] would be
      hired if [she] applied for work.

42 U.S.C. §423(d)(2)(A).
                                    -8-
any other sort of work. 20 C.F.R. §§404.1520(b)-(g), 416.920(b)-(g); see

Sullivan v. Zebley, 493 U.S. 521, 525-26 (1990).

      The disability determination process involves shifting burdens of proof.

The initial burden rests with the claimant to demonstrate that she is unable

to engage in past relevant work. If the claimant satisfies their burden, then

the Commissioner must show that jobs exist in the national economy that a

person with the claimant’s abilities, age, education, and work experience can

perform. Mason v. Shalala, 993 F.2d 1058, 1064 (3d Cir. 1993).

      As set out above, the instant decision was decided at the fourth step

of the process when the ALJ found that Scott is capable of performing her

past relevant work. (Doc. 7-2, at 26).



            b. Standard of Review

      This court’s review of the Commissioner’s final decision is limited to

determining whether there is substantial evidence to support the

Commissioner’s decision. 42 U.S.C. §405(g); Hartranft v. Apfel, 181 F.3d

358, 360 (3d Cir. 1999). Substantial evidence means “more than a mere

scintilla.” It means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402

U.S. 389, 401 (1971); see also Cotter v. Harris, 642 F.2d 700, 704 (3d Cir.


                                     -9-
1981). The United States Court of Appeals for the Third Circuit (“Third

Circuit”) further explained this standard in Kent v. Schweiker, 710 F.2d 110,

114 (3d Cir. 1983).

      This oft-cited language is not . . . a talismanic or self-executing
      formula for adjudication; rather, our decisions make clear that
      determination of the existence vel non of substantial evidence is
      not merely a quantitative exercise. A single piece of evidence
      will not satisfy the substantiality test if the [Commissioner]
      ignores, or fails to resolve, a conflict created by countervailing
      evidence. Nor is evidence substantial if it is overwhelmed by
      other evidence—particularly certain types of evidence (e.g., that
      offered by treating physicians)—or if it really constitutes not
      evidence but mere conclusion. See Cotter, 642 F.2d at 706 (“
      ‘Substantial evidence’ can only be considered as supporting
      evidence in relationship to all the other evidence in the record.”)
      (footnote omitted). The search for substantial evidence is thus a
      qualitative exercise without which our review of social security
      disability cases ceases to be merely deferential and becomes
      instead a sham.

      This guidance makes clear that it is necessary for the Commissioner

to analyze all evidence. If they have not done so and have not sufficiently

explained the weight given to all probative exhibits, “to say that [the] decision

is supported by substantial evidence approaches an abdication of the court’s

duty to scrutinize the record as a whole to determine whether the conclusions

reached are rational.” Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir.

1979). In Cotter, the Third Circuit clarified that the ALJ must not only state

the evidence considered which supports the result but also indicate what

evidence was rejected: “[s]ince it is apparent that the ALJ cannot reject

                                     - 10 -
evidence for no reason or the wrong reason, an explanation from the ALJ of

the reason why probative evidence has been rejected is required so that a

reviewing court can determine whether the reasons for rejection were

improper.”    Cotter, 642 F.2d at 706-07.       However, the ALJ need not

undertake an exhaustive discussion of all the evidence. See, e.g., Knepp v.

Apfel, 204 F.3d 78, 83 (3d Cir. 2000). “There is no requirement that the ALJ

discuss in [their] opinion every tidbit of evidence included in the record.” Hur

v. Barnhart, 94 F. App’x 130, 133 (3d Cir. 2004). “[W]here [a reviewing court]

can determine that there is substantial evidence supporting the

Commissioner’s decision, . . .       the Cotter doctrine is not implicated.”

Hernandez v. Commissioner of Social Security, 89 Fed. Appx. 771, 774 (3d

Cir. 2004).

      A reviewing court may not set aside the Commissioner’s final decision

if it is supported by substantial evidence, even if the court would have

reached different factual conclusions. Hartranft, 181 F.3d at 360 (citing

Monsour Medical Center v. Heckler, 806 F.2d 1185, 1190-91 (3d Cir. 1986);

42 U.S.C. §405(g) (“[t]he findings of the Commissioner of Social Security as

to any fact, if supported by substantial evidence, shall be conclusive . . . .”).

“However, even if the [Commissioner’s] factual findings are supported by

substantial evidence, [a court] may review whether the [Commissioner], in


                                     - 11 -
making [their] findings, applied the correct legal standards to the facts

presented.” Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983)

(internal quotation omitted). Where the ALJ’s decision is explained in

sufficient detail to allow meaningful judicial review and the decision is

supported by substantial evidence, a claimed error may be deemed

harmless. See, e.g., Albury v. Commissioner of Social Security, 116 F. Appx.

328, 330 (3d Cir. 2004) (citing Burnett v. Commissioner, 220 F.3d 112 (3d

Cir. 2000) (“[O]ur primary concern has always been the ability to conduct

meaningful judicial review.”). Finally, an ALJ’s decision can only be reviewed

by a court based on the evidence that was before the ALJ at the time he or

she made his or her decision. Matthews v. Apfel, 239 F.3d 589, 593 (3d Cir.

2001).



      IV.   DISCUSSION

      In her motion for summary judgment, Scott argues that the ALJ erred:

(1) in finding Scott’s mental impairments were non-severe; (2) in finding that

Scott was able to return to her past relevant work; and (3) in failing to apply

the medical-vocational guidelines. (Doc. 11-1).

      In her first objection, Scott alleges, among other things, that the ALJ

erred by failing to address whether Scott’s “diagnosis of generalized anxiety


                                    - 12 -
disorder was a medically determinable impairment . . . .” (Doc. 11-1, at 14).

This court’s review of Scott’s medical records reveals that on December 20,

2016, she sought treatment for the first time for depression and anxiety from

Nurse Practitioner Ema Ndi3 (“Ndi”). (Doc. 7-11, at 10-13). In her notes from

that meeting with Scott, Ndi states that Scott will benefit from treatment for

her anxiety and depression and that she is going to start Scott’s treatment

by targeting her anxiety. (Doc. 7-11, at 10-13). Ndi prescribed Scott “0.5mg”

of Klonopin daily as needed for anxiety. (Doc. 7-11, at 10-13). Additionally,

Ndi noted that Scott has generalized anxiety disorder. (Doc. 7-11, at 10-13).

      At step two in the disability determination process, the ALJ failed to

discuss Scott’s generalized anxiety disorder. The ALJ’s decision is silent as

to whether Scott’s generalized anxiety disorder is a medically-determinable

impairment. “An ALJ is required to consider impairments a claimant says

[s]he has, or about which the ALJ receives evidence.” Rutherford v. Barnhart,

399 F.3d 546, 552 (3d Cir. 2005) (internal citations omitted). Considering the

records indicating that Scott has generalized anxiety disorder were part of




      3
       The medical records reference Ndi as “Ndi, Ema PMHNP-BC.”
      (Doc. 7-11, at 13). This court takes judicial notice that Ndi’s title
      “PMHNP-BC” indicates that she is a Board Certified Psychiatric-
      Mental Health Nurse Practitioner.

                                     - 13 -
the record, which was readily available to the ALJ, he should have

considered this impairment and indicated such in his decision.

      Rather than addressing each impairment contained in the record

individually, the ALJ stated, generally, that all impairments “alleged and

contained in the record, are non-severe or not medically determinable[,]”

except those he specifically indicated as severe. (Doc. 7-2, at 16). Under that

approach, it is impossible for the court to determine what amount, if any, of

consideration that the ALJ afforded Scott’s generalized anxiety disorder. The

Commissioner argues that “further discussion of [Scott’s] anxiety would not

have changed the ALJ’s decision because the four functional areas used to

evaluate anxiety are the same four areas used to evaluated depression.”

(Doc. 13, at 18). However, this argument fails to consider the cumulative

effect of multiple mental illnesses could change the ALJ’s impression of the

severity of Scott’s limitations. The ALJ’s conclusion—that Scott had only mild

limitations in the four “paragraph B” areas of functionality—only considered

Scott’s depression. If the ALJ considered Scott’s depression and anxiety

together, the ALJ might have concluded that Scott has more than a mild

limitation in one or more of the four “paragraph B” areas. This court’s role is

not to guess or speculate as to what the ALJ would have done; rather, it is




                                    - 14 -
to determine whether the ALJ’s decision, as it is currently written, is

supported by substantial evidence.

        Without the ALJ’s evaluation of Scott’s generalized anxiety disorder,

this court cannot conclude that the ALJ’s decision is supported by substantial

evidence.


        V.   CONCLUSION

        Based on the foregoing, Scott’s motion for summary judgment (Doc.

11) shall be DENIED, the Commissioner’s cross-motion for summary

judgment (Doc. 12) shall be DENIED, the Commissioner’s decision denying

DIB and SSI shall be VACATED, and this matter shall be REMANDED to

the Commissioner under 42 U.S.C. §405(g). An appropriate order shall

issue.



                                         s/   Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge
DATE: August 14, 2019
17-1659-01




                                     - 15 -
